Citation Nr: 1301000	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for a herniated nucleus cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the December 2009 and August 2010 statements, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The the issue of entitlement to non-service-connected pension benefits due to post traumatic stress disorder and depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's statement dated January 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).  The Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In statements dated December 2009 and August 2010, the Veteran reported receiving Social Security Disability benefits.  The Veteran's representative also submitted a statement in October 2011 requesting a remand for the RO to obtain SSA records. 
It does not appear that the RO contacted SSA in order to request its records.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the record does not disclose the nature of the SSA claim, including what disabilities were claimed or found, the Board cannot state that a reasonable possibility does not exist to indicate that obtaining these records would aid the Veteran in substantiating his VA claim for an increased rating for cervical spine disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2010).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file a copy of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159(c)(2) (2012).

In an October 2011 statement, the Veteran's representative requested a new VA examination.  The Veteran has not been afforded a VA examination since the March 2009 spine examination.  In his substantive appeal, the Veteran reported that he suffers from incapacitating episodes that last for at least two weeks, but not more than four weeks at a time, which were not addressed at the time of the examination.  The March 2009 examination also did not address functional impairment findings per DeLuca v. Brown, 8 Vet. App. 202 (1995), such as additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use, flare-ups, or objective evidence of pain on range-of-motion.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Thus, based on the Veteran's lay evidence of an increase in incapacitating episodes, as well as the deficiencies in the March 2009 examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's service-connected cervical spine disability.

The Veteran was provided with an August 2010 statement of the case (SOC) following his disagreement with the July 2009 rating decision.  The SOC does not contain a citation to 38 C.F.R. § 4.71a (2012), to include the General Rating Formula for Disease and Injuries of the Spine and regulatory citations of application of alternate diagnostic codes, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran should be issued a supplemental SOC that encompasses the regulations and diagnostic codes cited.

Finally, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Board finds that the Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has four service-connected disabilities (left wrist cyst, cervical spine, tinnitus, and fifth digit, left foot fracture) he does not have at least one disability that is rated at 40 percent or more.  Because the Veteran has multiple service-connected disabilities, at least one disability must be rated at 40 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for a TDIU. 
A total rating on an extra-schedular basis may also be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran contends that he is receiving Social Security Disability benefits because he is unable to maintain employment due to his service-connected disabilities.  In a May 2009 statement, the Veteran reported that his service-connected disabilities affect his ability to work, specifically his service-connected cervical spine disability. 

The claims file does not contain a medical opinion addressing the matter of whether the Veteran's service-connected disabilities render him unemployable, without regard to any non-service-connected disabilities.  As the Veteran has submitted competent evidence suggesting that he is unemployable, a medical opinion addressing whether he is unemployable due to service-connected disabilities is necessary to resolve the appeal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (Board may not offer its own opinion regarding whether a veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of his service-connected cervical spine disability and any associated neurological abnormalities and to help determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The relevant documents in the claims folder should be made available for review in association with the examination.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail. 

A) The VA examiner is requested to specify whether the Veteran's degenerative joint disease of the cervical spine has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  

B) The examiner should specify whether the Veteran has radiculopathy of the upper extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities. 

C) The examination report should address any weakened movement of the cervical spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact should be so stated along with a rationale for this finding. 

D) The examiner should discuss the effects the Veteran's service-connected cervical spine disability and any associated neurological abnormalities have on his daily activities as well as the ability to obtain and retain substantially gainful employment. 

E) The VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment?  

The service-connected disabilities are herniated nucleus cervical spine, left wrist cyst, tinnitus, and left foot fifth digit fracture.  The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  

Note: The term "at least as likely as not" does not mean merely within the realm of possibility, but that the evidence for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested opinion cannot be given, the individual conducting the survey should state the reason(s) why the opinion could not be offered.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue for an increased rating in excess of 10 percent for a herniated nucleus cervical spine and a TDIU should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.  

The SSOC should contain, among other things, a citation to, and summary of the entirety of 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5242, and 5243), to include the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and any other regulations and diagnostic codes deemed applicable.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

